DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2013/0202226 to Hartzfield and U.S. Patent No. 5,971,155 to Liang.
Hartzfield discloses the claimed invention, except for a half circular shaped tab integrated onto the front bag surface (12) and adjacently positioned to each of the plurality of fastening mechanisms (paragraphs [0030]-[0033]).  Liang teaches that it is known in the art to integrate a half circular shaped tab (17) onto a front bag surface (110) and adjacently position the half circular shaped tab to each of a plurality of fastening mechanisms (113, 114) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to integrate a half circular shaped tab onto the front bag surface and adjacently position the half circular shaped tab to each of the plurality of fastening mechanisms in the Hartzfield bag, as in Liang, in order to initiate separation of the fastening mechanisms.

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2010/0159096 to Sam (hereafter Sam ‘096), Patent Application Publication No. 2013/0236128 to Bray (hereafter Bray ‘128), Patent Application Publication No. 2013/0202226 to Hartzfield, and U.S. Patent No. 5,971,155 to Liang.
Regarding claim 1, Sam ‘096 discloses the claimed invention (Figs. 3-5C), especially at least one tearing line (101”) traversing along at least one inner seal (Fig. 11).  However, Sam ‘096 does not disclose the tearing line as a perforated line.  Bray ‘128 teaches that it is known in the art provide at least one perforated line that traverses along at least one inner seal in an analogous bag.  It would have been obvious to a person having ordinary before the effective filing date of the claimed invention to provide the tearing line as at least one perforated line that traverses along at least one inner seal in the Sam ‘096 bag, as in Bray ‘128, in order permit the bag to be separated into individual resealable bags.
Moreover, Sam ‘096 discloses the claimed invention, except for at least one writing area being externally positioned on the front bag surface.  Hartzfield teaches that it is known in the art to provide at least one writing area externally positioned on a front bag surface of an analogous bag (paragraphs [0038]-[0039]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one writing area externally positioned on the front bag surface of the Sam ‘096 bag, as in Hartzfield, in order to provide information.
Further, Sam ‘096 discloses the claimed invention, except for a half circular shaped tab integrated onto the front bag surface and adjacently positioned to each of the plurality of fastening mechanisms (zip lockers; paragraphs [0055], [0064], [0067]-[0069], [0073], [0079]-[0083]).  Liang teaches that it is known in the art to integrate a half circular shaped tab (17) onto a front bag surface (110) and adjacently position the half circular shaped tab to each of a plurality of fastening mechanisms (113, 114) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 6, Sam ‘096 (Fig. 3) discloses a left vertical resealable bag: a right vertical resealable bag: the at least one inner seal being positioned parallel to the left outer seal and the right outer seal: the at least one inner seal being positioned in between the left outer seal and the right outer seal; and the at least one inner seal being extended from the bottom edge to a top edge of the rear bag surface.  Providing the tearing line as at least one perforated line that traverses along at least one inner seal in the Sam ‘096 bag, as in Bray ‘128 and discussed above, meets the recitation “the at least one perforated line traversing through the front bag surface and the rear bag surface; the left vertical resealable bag being delineated by the left outer seal, the bottom edge, the at least one inner seal, and the at least one perforated line; and the right vertical resealable bag being delineated by the right outer seal, the bottom edge, the at least one inner seal, and the at least one perforated line.”
Regarding claim 7, Sam ‘096 (Fig. 3) discloses the plurality of fastening mechanism comprising an upper left fastening mechanism and an upper right fastening mechanism; the upper left fastening mechanism being connected within the left vertical resealable bag; the upper right fastening mechanism being connected within the right vertical resealable bag; and the upper left fastening mechanism and the upper right fastening mechanism being adjacently positioned to the top edge of the rear bag surface.
Regarding claim 8, Sam ‘096 (Fig. 5C) discloses an upper horizontal resealable bag; a lower horizontal resealable bag; the at least one inner seal being positioned perpendicular to the left outer seal and the right outer seal; the at least one inner seal being positioned in between a top edge of the rear bag surface and the bottom edge; and the at least one inner seal being extended from the left outer seal to the right outer seal.  Providing the tearing line as at least one perforated line that traverses along at least one inner seal in the Sam ‘096 bag, as in Bray 
Regarding claim 9, Sam ‘096 (Fig. 5C) discloses the plurality of fastening mechanism comprising an upper fastening mechanism and a lower fastening mechanism; the upper fastening mechanism being connected within the upper horizontal resealable bag; the upper fastening mechanism being positioned adjacent to the top edge of the rear bag surface.  Providing the tearing line as at least one perforated line that traverses along at least one inner seal in the Sam ‘096 bag, as in Bray ‘128 and discussed above, meets the recitation “the lower fastening mechanism being connected within the lower horizontal resealable bag; and the lower fastening mechanism being positioned adjacent to the at least one inner seal and the at least one perforated line.”
Regarding claim 10, Sam ‘096 discloses the claimed invention, especially a lower horizontal resealable bag (Fig. 5C).  However, Sam ‘096 does not disclose a left vertical resealable bag and a right vertical resealable bag.  Bray ‘128 teaches that it is known in the art to provide a left vertical resealable bag and a right vertical resealable bag above a lower horizontal resealable bag (Fig. 1A-3) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a left vertical resealable bag and a right vertical resealable bag above the lower horizontal resealable bag in the Sam ‘096 bag, as in Bray ‘128, in order to store different items while allowing larger items to be stored in the lower horizontal resealable bag.
Providing a left vertical resealable bag and a right vertical resealable bag above the lower horizontal resealable bag and providing the tearing line as at least one perforated line that 
Regarding claim 11, providing a left vertical resealable bag and a right vertical resealable bag above the lower horizontal resealable bag and providing the tearing line as at least one perforated line that traverses along at least one inner seal in the Sam ‘096 bag, as in Bray ‘128 and discussed above, meets the recitation “the plurality of fastening mechanism comprising an upper left fastening mechanism. an upper right fastening mechanism, and a lower fastening mechanism: the upper left fastening mechanism being connected within the left vertical resealable bag: the upper right fastening mechanism being connected within the right vertical resealable bag: the upper left fastening mechanism and the upper right fastening mechanism being adjacently positioned to the top edge of the rear bag surface: the lower fastening mechanism being connected within the lower horizontal resealable bag: and the lower fastening mechanism being positioned adjacent to the first seal and the first line.”

Dividing the upper horizontal resealable bag into two resealable compartments and divide the lower horizontal resealable bag into two resealable compartments in the Sam ‘096 bag, as in Bray ‘128 and discussed above, meets the recitation “a left vertical resealable bag; a right vertical resealable bag; a left horizontal resealable bag; a right horizontal resealable bag; the at least inner seal comprising a first seal and a second seal; the at least one perforated line comprising a first line and a second line; the first seal being positioned perpendicular to the left outer seal and the right outer seal; the first seal being positioned in between a top edge of the rear bag surface and the bottom edge; the first line traversing through the front bag surface and the rear bag surface; the first seal being extended from the left outer seal to the right outer seal; the second seal being positioned parallel to the left outer seal and the right outer seal; the second seal being positioned in between the left outer seal and the right outer seal; the second line traversing through the front bag surface and the rear bag surface; the second seal being extended from the top edge of the rear bag surface to the first seal; the left vertical resealable bag being delineated by the left outer seal, the first seal, the first line, the second seal, and the second line; the right vertical resealable bag being delineated by the right outer seal, the first seal, the first line, the second seal, and the second line; the left horizontal resealable bag being 
Regarding claim 13, dividing the upper horizontal resealable bag into two resealable compartments and divide the lower horizontal resealable bag into two resealable compartments and providing the tearing line as at least one perforated line that traverses along at least one inner seal in the Sam ‘096 bag, as in Bray ‘128 and discussed above, meets the recitation “the plurality of fastening mechanism comprising an upper left fastening mechanism, an upper right fastening mechanism, a lower left fastening mechanism, and a lower right fastening mechanism; the upper left fastening mechanism being connected within the left vertical resealable bag; the upper right fastening mechanism being connected within the right vertical resealable bag; the upper left fastening mechanism and the upper right fastening mechanism being adjacently positioned to the top edge of the rear bag surface; the lower left fastening mechanism being connected within the left horizontal resealable bag; the lower right fastening mechanism being connected within the right horizontal resealable bag; and the lower left fastening mechanism and the lower right fastening mechanism being positioned adjacent to the first seal and the first line.”

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6-13 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JES F PASCUA/Primary Examiner, Art Unit 3734